SUPPLEMENT DATED APRIL 27, 2009 TO PROSPECTUS DATED MAY 21, 2007 FOR FUTURITY NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C This supplement contains information about the OpCap Equity Portfolio that was available under your Contract. At a meeting of the Board of Trustees of Premier VIT held on November 11, 2008, the Board approved the closing and termination of the OpCap Equity Portfolio. As of the close of business on April 24, 2009, OpCap Equity Portfolio was closed and terminated. Any Contract Value that remained in the Portfolio was automatically transferred to the Sun Capital Money Market Sub-Account.
